DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third catheter” and its associated structures as recited in claim 101 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because there are two instances of reference number 230 in Figure 4E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
324b and 404 in Figure 2B
410 in Figures 4D, 4F, and 4G
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses a phrase which can be implied (“Described are…”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 85 objected to because there is a lack of antecedent basis for “the first portion” in line 15 as opposed to “the first catheter portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 85-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2017/0020540).
Regarding claim 85, Chou teaches a method of performing a medical procedure in a cerebral vessel of a patient (Figure 44; “Described herein are anchoring delivery systems that include a tethering device and a tetherable guide-sheath to support and guide devices to a target anatomy, in particular tortuous anatomy of the cerebral vasculature” [0096]), the method comprising: advancing a catheter system (anchoring delivery system 10 and working device 802; Figures 44-45) towards an embolus within a cerebral blood vessel (“At operation 4402, referring to FIG. 45, an access device such as a tetherable guide-sheath 400 can be deployed as described elsewhere herein such that the mouth 508 is positioned at a take-off to a first target vessel leading to a first target embolus.” [0305]; “In some implementations, the embolus E can be located in a middle or anterior cerebral artery and the mouth 508 of the tetherable guide-sheath 400 can be located within the petrous segment of the ICA.” [0293]), the catheter system comprising: a first catheter (first spined catheter 320a) comprising a first catheter portion (distal luminal portion 322) having a lumen (inner lumen 323), a proximal opening into the lumen, a distal opening from the lumen, and a distal end (“inner lumen 323 extending between a proximal end and a distal end of the luminal portion 322” [0255]; Figure 1B) and a first proximal extension (proximal spine 330a) coupled to the first catheter portion near the proximal opening (Figures 1B and 45), the first proximal extension being less flexible than the first catheter portion (“The spined catheter 320 can have a relatively flexible, distal luminal portion 322 coupled to a more rigid, kink-resistant proximal spine 330” [0255]); a second catheter (second spined catheter 320b) comprising a second catheter portion (distal luminal portion 322) having a lumen (inner lumen 323), a proximal opening into the lumen, a distal opening from the lumen, and a distal end (inner lumen 323 extending between a proximal end and a distal end of the luminal portion 322” [0255]; Figure 1B) and a second proximal extension (proximal spine 330b) coupled to the second catheter portion near the proximal opening (Figures 1B and 45), the second proximal extension being less flexible than the second catheter portion (“The spined catheter 320 can have a relatively flexible, distal luminal portion 322 coupled to a more rigid, kink-resistant proximal spine 330” [0255]); a guide sheath (guide-sheath 402) having a working lumen (working lumen 410); and wherein an outer diameter of the second catheter portion and an inner diameter of the first portion are configured to provide a first seal (“Each sequentially smaller catheter can extend through its respective catheter to reach an ever deeper location within the brain such that the overlapping segments seal forming a contiguous lumen for aspiration that steps up to a larger diameter thereby maximizing aspiration force” [0303]); applying aspiration pressure through the lumen of the second catheter portion to anchor an embolus to a distal end of the second catheter portion (“Once the distal tip of the aspiration catheter 320 is positioned at a face of the embolus E, aspiration can be initiated at a level suitable for aspiration thrombectomy, which can be higher than a level used for distal embolic protection. The catheter 320 can remain in aspiration mode against the embolus E for some period of time, as deemed suitable by the user” [0296], see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b), withdrawing the second catheter with respect to the first catheter (“If, however, thrombus occludes the catheter tip and cannot be removed, the catheter 320 is pulled back, with some or all of the occlusion attached through suction force to the tip of the catheter 320.” [0298], see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b), wherein withdrawal of the second catheter into the first catheter automatically applies aspiration pressure within the first catheter portion (“aspiration can be maintained at the tip of the catheter 320 the entire time the catheter 320 is being pulled into the tetherable guide-sheath 400. Once the catheter 320 has been completely retracted into the tetherable guide-sheath 400, the catheter 320 can be quickly removed from see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b and as 320b is withdrawn through first spined catheter 320a and guide sheath 400, aspiration pressure is automatically applied through 320a and 400 wherein due to the shared aspiration source forming a continuous aspiration lumen, see [0263]). 

Regarding claim 86, Chou teaches the method of claim 85, further comprising anchoring the distal end of the second catheter portion onto the embolus via the aspiration pressure (“Once the distal tip of the aspiration catheter 320 is positioned at a face of the embolus E, aspiration can be initiated at a level suitable for aspiration thrombectomy, which can be higher than a level used for distal embolic protection. The catheter 320 can remain in aspiration mode against the embolus E for some period of time, as deemed suitable by the user” [0296]; “If, however, thrombus occludes the catheter tip and cannot be removed, the catheter 320 is pulled back, with some or all of the occlusion attached through suction force to the tip of the catheter 320.” [0298], see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b).

Regarding claim 87, Chou teaches the method of claim 85, wherein the step of withdrawing the second catheter with respect to the first catheter further comprises applying a proximally-directed force on the second catheter to reduce slack in the second catheter relative to surrounding anatomy while the distal end of the second catheter portion remains anchored onto the embolus (“If, however, thrombus occludes the catheter tip and cannot be removed, the catheter 320 is pulled back, with some or all of the occlusion attached through suction force to the tip of the catheter 320…aspiration can be maintained at the tip of the catheter 320 the entire time the catheter 320 is being pulled into the tetherable guide-sheath 400.” [0298-0299]; see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b).
single continuous shared aspiration source applying the aspiration pressure through the lumen of the second catheter portion (“The overlap region 348 is sized and configured to create a seal that allows for a continuous aspiration lumen from the distal tip region of the catheter 320 to the proximal end 403 of the tetherable guide-sheath 400 where it is connected to an aspiration source” [0263]).

Regarding claim 89, Chou teaches the method of claim 88, wherein the single continuous shared aspiration source (“aspiration source” [0263]) provides the aspiration pressure within the second catheter portion which is automatically turned on within the first catheter portion upon withdrawal of the second catheter into the first catheter (“If, however, thrombus occludes the catheter tip and cannot be removed, the catheter 320 is pulled back, with some or all of the occlusion attached through suction force to the tip of the catheter 320…aspiration can be maintained at the tip of the catheter 320 the entire time the catheter 320 is being pulled into the tetherable guide-sheath 400. Once the catheter 320 has been completely retracted into the tetherable guide-sheath 400, the catheter 320 can be quickly removed from the sheath body 402 while aspiration is maintained on the tetherable guide-sheath 400.” [0298-0299]; see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b).

Regarding claim 90, Chou teaches the method of claim 85, wherein the aspiration pressure applied through the lumen of the first catheter portion and the lumen of the second catheter portion is applied from a single shared source of aspiration (“The overlap region 348 is sized and configured to create a seal that allows for a continuous aspiration lumen from the distal tip region of the catheter 320 to the proximal end 403 of the tetherable guide-sheath 400 where it is connected to an aspiration source” [0263]).
 a contiguous lumen between the distal opening of the second catheter portion and the proximal end of the guide sheath (“Each sequentially smaller catheter can extend through its respective catheter to reach an ever deeper location within the brain such that the overlapping segments seal forming a contiguous lumen for aspiration that steps up to a larger diameter thereby maximizing aspiration force.” [0303]; “In this implementation, the first spined catheter 320a can act as a support catheter for the second spined catheter 320b. The inner lumen of the second spined catheter 320b can fluidly communicate with the inner lumen of the first spined catheter 320a that fluidly communicates with the working lumen 410 of the tetherable guide-sheath 400 forming a contiguous aspiration lumen formed of three sections of increasingly larger dimensions (operation 4414).” [0305]).

Regarding claim 92, Chou teaches the method of claim 85, further comprising a second seal between an outer diameter of the first catheter portion and an inner diameter of the guide sheath (“The distal luminal portion 322 having a length of approximately 25 cm can allow for an overlap region 348 with the body 402 to create a seal.” [0259]), wherein the lumen of the second catheter portion can fluidly communicate with the lumen of the first catheter portion that fluidly communicates with the working lumen of the guide sheath forming a contiguous sealed lumen formed of three sections of increasingly larger dimensions towards the proximal end of the catheter system (“In this implementation, the first spined catheter 320a can act as a support catheter for the second spined catheter 320b. The inner lumen of the second spined catheter 320b can fluidly communicate with the inner lumen of the first spined catheter 320a that fluidly communicates with the working lumen 410 of the tetherable guide-sheath 400 forming a contiguous aspiration lumen formed of three sections of increasingly larger dimensions (operation 4414).” [0305]).
a single or two-headed rotating hemostatic valve (rotating hemostatic valve (RHV) 434), wherein both the first and second catheters are advanced through the hemostatic valve (Figure 45; “spined catheters 320a, 320b, and 320c nested within one another can have a respective proximal spine 330a, 330b, and 330c extending through the valve 434” [0306]).

Regarding claim 94, Chou teaches the method of claim 85, wherein advancing the catheter system comprises advancing a distal opening (mouth 508) of the guide sheath working lumen to a location in a distal internal carotid artery (ICA) (“In some implementations, the embolus E can be located in a middle or anterior cerebral artery and the mouth 508 of the tetherable guide-sheath 400 can be located within the petrous segment of the ICA.” [0293]).

Regarding claim 95, Chou teaches the method of claim 85, wherein the second catheter portion (flexible elongate body 360) has an inner diameter that is between 0.054" and 0.070" (“The second catheter can have an ID of 0.054'' snug to a third catheter having a corresponding OD” [0303]), the first catheter portion (distal luminal portion 322) has an inner diameter between 0.072" and 0.088" (“A suitable size for the inner diameter of the distal luminal portion 322 may range between 0.040'' and 0.100''” [0262]; “the inner diameter of the luminal portion 322 can be 0.072''” [0273]), and the guide sheath is between 6 Fr to 8 Fr (“the working lumen 410 can have an inner diameter of at least 6 French, or preferably at least 6.3 French to accommodate such working devices 802…the working lumen 410 can have an inner diameter of 7 French or 8 French to accommodate even larger working devices 802.” [0173]).
	
Regarding claim 96, Chou teaches the method of claim 85, wherein the embolus is not penetrated by a guidewire or microcatheter during the method (Figure 44, describing method of 

Regarding claim 97, Chou teaches the method of claim 85, wherein the first catheter portion (distal luminal portion 322 of first spined catheter 320a) has an outer diameter that is larger than an outer diameter of the first proximal extension (proximal spine 330a; Figures 1B and 45).

Regarding claim 98, Chou teaches the method of claim 97, wherein the second catheter portion (distal luminal portion 322 of second spined catheter 320b) has an outer diameter that is larger than an outer diameter of the second proximal extension (proximal spin 330b; Figures 1B and 45).

Regarding claim 99, Chou teaches the method of claim 97, wherein the first proximal extension (proximal spine 330a) is a ribbon, spine or hypotube (“the spine 330 can be a hypotube having a lumen extending through the spine 330. The spine 330 can also be formed of a solid metal rod or a flat ribbon.” [0256]).

Regarding claim 100, Chou teaches the method of claim 97, wherein the first proximal extension (proximal spine 330a) is solid (“The spine 330 can also be formed of a solid metal rod.” [0256]).

Regarding claim 101, Chou teaches the method of claim 85, further comprising a third catheter (third spined catheter 330c), comprising a third catheter portion (distal luminal portion 322 of third spined catheter 320c) having a lumen (inner lumen 323), a proximal opening into the lumen, a distal opening from the lumen, and a distal end (“inner lumen 323 a third proximal extension (proximal spine 330c) coupled to the third catheter portion near the proximal opening of the third catheter (Figures 1B and 45), and wherein the third catheter portion has an outer diameter sized to extend through the lumen of the second catheter portion (“the working device can include multiple spined catheters that are nested inside one another to allow for an extended or telescoping reach into the tortuous anatomy. For example, a first catheter having a largest OD can be inserted through an introducer sheath, such as an 8 F having an ID snug of 0.071''. The second catheter can have an ID of 0.054'' snug to a third catheter having a corresponding OD. Each sequentially smaller catheter can extend through its respective catheter to reach an ever deeper location within the brain such that the overlapping segments seal forming a contiguous lumen for aspiration that steps up to a larger diameter thereby maximizing aspiration force.” [0303]).

Regarding claim 102, Chou teaches the method of claim 85, wherein the automatic application of aspiration pressure within the first catheter portion captures the embolus within the lumen of the first catheter portion (“If, however, thrombus occludes the catheter tip and cannot be removed, the catheter 320 is pulled back, with some or all of the occlusion attached through suction force to the tip of the catheter 320…aspiration can be maintained at the tip of the catheter 320 the entire time the catheter 320 is being pulled into the tetherable guide-sheath 400. Once the catheter 320 has been completely retracted into the tetherable guide-sheath 400, the catheter 320 can be quickly removed from the sheath body 402 while aspiration is maintained on the tetherable guide-sheath 400.” [0298-0299]; see also [0305] wherein aspiration catheter 320 can be second spined catheter 320b, and the embolus is secured at the distal end of catheter 320b as it passes through the lumen catheter 320a into guide-sheath 400).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenbluth et al. (US 2014/0155908) discloses a method of performing a medical procedure in a vessel, the method comprising withdrawing an inner treatment device (402) with respect to a first catheter (612), wherein withdrawal of the inner treatment device into the first catheter automatically applies aspiration pressure within the first catheter portion (“A system is also contemplated whereby vacuum is actuated automatically when the clot treatment device 402 (and the clot material) is being withdrawn. A representation of the effect of the use of vacuum can be seen with reference to FIG. 7B which shows how vacuum causes flow 701 into the catheter 612.” [0054]) to aid in the removal of clot material ([0054]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783